PER CURIAM:
On February 2, 1985, the claimant was driving his 1980 Plymouth Champ southbound on Route 19 one mile north of the Muddlety exit when the car hit a pothole. The car sustained damage to one tire in the amount of $32.55. The claimant testified that he estimated the pothole to be 16 to 18 inches square, and about 5 to 6 inches deep. Claimant noted that the pothole matched a piece of asphalt laying on the road in close proximity to it.
The claimant testified that there had been recent snow removal by snowplows on the section of Route 19 where the accident occurred. It was claimant's contention that the blade of the plow lifted an existing patch from a pothole, thus exposing the hole to the travelling public. The claimant further testified that he frequently travelled this road and that he had travelled the road within two weeks of the accident, and the pothole did not exist at that time.
*54The law of West Virginia is well established that the State neither insures nor guarantees the safety of motorists on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For the respondent to be found liable for damages caused by road defects of this type, the claimants must prove that the respondent had actual or constructive notice of the defect and a reasonable amount of time to take corrective action. Davis v. Dept. of Highways, 12 Ct.Cl. 31 (1977); Haskins v. Dept. of Highways, 12 Ct.Cl. 60 (1977); Hicks v. Dept. of Highways, 13 Ct.Cl. 310 (1980). As there was no such evidence presented, the claim must be denied.
Claim disallowed.